Title: To James Madison from David Montagu Erskine, 10 April 1808
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington April 10, 1808.

I have the Honor to lay before the Government of the United States by His Majesty’s Commands a Copy of a Memorial which has been presented to Mr. Canning, His Majesty’s Principal Secretary of State For Foreign Affairs, by several British Subjects Proprietors of Lands in His Majesty’s late Province of West Florida.
As I have already had the Honor of explaining to you the well founded Claims which the Memorialists have upon the Justice and Liberality of the United States, for some Remedy against the Effects of a certain Act, of Congress which was passed on the 2d. of March 1808 entitled, "An Act further to amend an Act entitled an Act regulating the grants of Land and providing for the Disposal of the Lands of the United States, south of the State of Tenessee," and as the enclosed Memorial and the Documents accompanying it most fully and clearly exhibit the Injury which the Provisions of that Act occasion to their Rights and equitable Claims upon some of the Lands in His Majesty’s late Province of West Florida therein comprehended.
I will therefore only beg leave to repeat my Request that the Government of the United States will be pleased to pay a serious and early attention to these Facts now stated and laid before them, fully relying upon the known Principles of equity and Liberality which govern the Conduct of Nations in amity with each other, that some effectual Relief will be afforded to the Complainants by the timely Intervention in their favour by the Government of the United States.  I have the Honor to be Sir With very great Respect Your most obedient, humble Servant

D. M. Erskine

